UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-5111


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DISHEA MARSEAN DAVIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City. W. Earl Britt,
Senior District Judge. (2:10-cr-00033-BR-1)


Submitted:   September 28, 2012            Decided:   October 31, 2012


Before KING and    SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Leslie Carter Rawls, Charlotte, North Carolina, for Appellant.
Jennifer P. May-Parker, Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dishea Marsean Davis appeals from his conviction and

120-month sentence following his guilty plea, pursuant to a plea

agreement,      to     conspiracy    to     distribute       and       to   possess      with

intent to distribute more than fifty grams of cocaine base and a

quantity of cocaine, in violation of 21 U.S.C. §§ 841(a)(1), 846

(2006).      Davis’ counsel filed a brief pursuant to Anders v.

California,      386 U.S. 738    (1967),       stating       that      there    are    no

meritorious issues for appeal, but questioning whether the plea

was   voluntarily        entered     and        whether     the        sentence      imposed

violates the law or Davis’ constitutional rights.                                 Davis was

advised of his right to file a pro se supplemental brief but did

not do so.       Upon our initial review of the appeal, we directed

supplemental      briefing      regarding        the    adequacy       of   the     district

court’s     explanation        of    its        sentence,     and       Davis       filed   a

supplemental brief arguing that the district court failed to

explain its sentence.           The Government has now moved to dismiss,

asserting       that    the    appeal      is     precluded       by     the    waiver      of

appellate rights in Davis’ plea agreement.                       We grant the motion

in part, affirm in part, and dismiss in part.

            A    defendant     may   waive        the    right    to     appeal     if   that

waiver is knowing and intelligent.                      United States v. Manigan,

592 F.3d 621, 627 (4th Cir. 2010).                      Generally, if the district

court fully questions a defendant regarding the waiver of his

                                            2
right to appeal during the Fed. R. Crim. P. 11 colloquy, the

waiver is both valid and enforceable.             United States v. Johnson,

410 F.3d 137, 151 (4th Cir. 2005); United States v. General, 278
F.3d 389, 400-01 (4th Cir. 2002).               Whether a defendant validly

waived his appeal rights is a question of law that this court

reviews de novo.       Manigan, 592 F.3d at 626.

            Our review of the record leads us to conclude that

Davis knowingly and voluntarily waived the right to appeal his

sentence and that the issues he asserts are within the scope of

the waiver.        We therefore grant in part the Government’s motion

to dismiss, and dismiss the appeal of Davis’ sentence.

            The waiver provision, however, does not preclude our

direct review of Davis’ conviction pursuant to Anders.                       We have

reviewed the entire record and have found no issues that are

meritorious and outside the scope of the waiver.                      We therefore

deny   in   part    the   Government’s      motion     to   dismiss    and    affirm

Davis’ conviction.

            This     court   requires    that    counsel     inform     Davis,    in

writing,    of   his   right   to   petition     the    Supreme   Court      of   the

United States for further review.                If Davis requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                  Counsel’s motion must

state that a copy thereof was served on Davis.                 We dispense with

                                        3
oral   argument   because     the    facts   and   legal    contentions     are

adequately   presented   in    the    materials    before     the   court   and

argument would not aid the decisional process.

                                                           DISMISSED IN PART;
                                                             AFFIRMED IN PART




                                       4